Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting threats and harassment after a verbal exchange with a correction officer. Petitioner challenges this determination arguing, inter alia, that it is not supported by substantial evidence because it is based upon a false misbehavior report and that he was denied a fair and impartial hearing. Initially, petitioner has failed to substantiate his claim that the misbehavior report was falsified. The correction officer who prepared it testified to the events leading to its preparation. Contradictory testimony by inmate witnesses merely presented a matter of credibility for the Hearing Officer to resolve. In addition, we reject petitioner’s claim that he was denied a fair and impartial hearing. We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.